Citation Nr: 0332915	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  91-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral shoulder disability.   


REPRESENTATION

Appellant represented by:	Nydia Gonzalez Oritz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1943 to March 
1946.  Based upon a review of the records, he apparently had 
additional service with the United States Army Reserve 
consisting of active duty for training from December 1954 to 
October 1954.  

By March 1974 and June 1987 decisions, the Board of Veterans' 
Appeals (Board) denied the appellant's claim of entitlement 
to service connection for a bilateral shoulder disability.  
In a subsequent decision of March 1989, which decision 
reconsidered the Board's prior June 1987 decision, the Board, 
once again, denied entitlement to service connection for a 
bilateral shoulder disability.  Following the March 1989 
Reconsideration Board decision, the appellant submitted 
additional evidence in an attempt to reopen his claim for 
service connection for a bilateral shoulder disability.  The 
Regional Office (RO) found that such evidence, while new, was 
not material, and the appellant subsequently appealed.  In 
January and December 1992 decisions, the Board remanded this 
case for additional development.  On January 29, 1998, the 
Board entered a decision in this case, denying the appeal.  
In the January 1998 decision, the Board also denied the 
appellant's claim for entitlement to service connection for a 
back disability.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In an 
April 2000 Memorandum Decision, the Court vacated the Board's 
January 1998 decision as to whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a bilateral shoulder disability, and 
remanded the case to the Board for appropriate action 
consistent with the Court's decision.  The Board's decision 
denying service connection for a back disability was affirmed 
by the Court.  A copy of the Court's decision has been placed 
in the claims file.

By a March 2002 decision, the Board denied the appellant's 
application to reopen a claim of entitlement to service 
connection for a bilateral shoulder disability.  The 
appellant subsequently appealed to the Court.  In September 
2002, while this case was pending before the Court, the 
Office of General Counsel for VA, on behalf of the Secretary, 
filed with the Court an Appellee's Motion for Remand and to 
Stay Proceedings.   The appellant was notified of the 
Secretary's motion and did not oppose it.  In an Order, dated 
on March 25, 2003, the Court granted the Secretary's motion, 
vacated the Board's March 2002 decision, and remanded the 
case, pursuant to 38 U.S.C. § 7252(a) (West 2003), for 
compliance with the directives stipulated in the Appellee's 
Motion for Remand and to Stay Proceedings.  Copies of the 
Court's Order and the Appellee's Motion for Remand and to 
Stay Proceedings have been placed in the claims file.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).         

In the instant case, as set forth in the September 2002 
Appellee's Motion for Remand and to Stay Proceedings, the 
Secretary argued that a remand was required because the March 
2002 Board decision on appeal did not consider whether the 
duty to notify the appellant under 38 U.S.C. § 5103(a) had 
been fulfilled in accordance with Quartuccio.  In this 
regard, the Secretary noted that in the March 2002 decision, 
the Board determined that the appellant failed to submit new 
and material evidence to reopen his claim for service 
connection for a bilateral shoulder disability.  By the March 
2002 decision, the Board also determined that further 
development under VCAA was not warranted in light of it's 
disposition of the appellant's claim.  However, the Secretary 
indicated that under Quartuccio, 16 Vet. App. at 183, 187, 
the Court found that 38 U.S.C. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, applied to 
claimants that sought to reopen a claim based upon the 
submission of new and material evidence.  According to the 
Secretary, the Court also found that when the VCAA amended 
38 U.S.C. § 5103(a), "it added a requirement that the 
Secretary identify which evidence he [would] obtain and which 
evidence the claimant [was] expected to present."  Id. at 
186.  Thus, in light of the Board's statements concerning 
VCAA, the Secretary maintained that a remand was required for 
the Board to consider whether the duty to notify the 
appellant under 38 U.S.C. § 5103(a) had been fulfilled in 
accordance with Quartuccio.  The Secretary noted that on 
remand, the appellant was free to submit additional evidence 
and argument regarding his claim.  See Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999) (per curiam order).  Further, 
the Secretary indicated that the Board was to fully assist 
the appellant with his claim by reexamining the evidence of 
record and seeking any other evidence that was necessary to 
support its decision.  See Fletcher v. Derwinski, 1 Vet. App. 
394 (1991).                   

In light of the above, the Board will remand the appellant's 
claim to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  It should also be pointed out that, in a 
decision promulgated on September 22, 2003--Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. September 22,2003)--the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice under 
38 U.S.C.A. § 5103(a) is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice under 
§ 5103(a).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).  He should also be 
told what further evidence the RO will 
obtain, if any.

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, any additional 
evidentiary development deemed 
appropriate should be undertaken.  The RO 
should undertake any other action 
required in light of any submission(s) 
made by the appellant so as to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should review and readjudicate the issue 
on appeal.  If any such action does not 
resolve the claim, the RO should issue 
the appellant and his representative a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




